DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections & Claim Rejections - 35 USC § 112
Claims 4 and 12 are objected to because of the following informalities:  the claims recite as a second gas “ammonium”. Ammonium refers to the protonated cation of ammonia which normally would exist as part of a salt, and is not known to be able to exist as a gas in itself. Based on the instant specification, the recitation of ammonium appears to be ammonia (see paragraph [0036]); suggesting that the presence of ammonium is a typographical error.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, 7, 8, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “the second gas does not react at process conditions”. There is a lack of antecedent basis for the process conditions as such 
Regarding claim 6, the claim recites “… claim 1, reacts with the first gas in a lower region of the process time to form a reaction byproduct …” As a first matter, it is unclear what the verb of “reacts” in its conjugation is acting as a required action or as a verbal. Accordingly, it is unclear if claim 6 is intending to require a further step of the method or a modifier of a step (i.e. a wherein clause) where an unrecited object reacts with the first gas in a lower region, rendering the claim as a whole indefinite. Furthermore, there is insufficient antecedent basis for this limitation in the claim for the term “a lower region of the process volume” in the context of the claim. Parent claim 1 recites introducing a second gas “into a lower region of the process volume”. As the recitation in claim 6 recites another singular “lower region of the process volume”, it is unclear whether the recitation is referencing back to the established recitation in parent claim 1 or is referencing another distinct “lower region of the process volume”.
Regarding claims 7 and 10, the claim recites “wherein the second gas facilitate a spontaneous combustion reaction to consume unreacted C3H6 the spurs below the substrate support assembly”.  Parent claim 6 and grandparent claim 1 do not established that C3H6 is dispersed into the process time of a process chamber.  mutatis mutandis.
Regarding claim 8, the claim recites “the second gas is introduced… with the first gas and accounts for greater than 25%...” As written, it is unclear which of the first gas or the second gas accounts for greater than 25% of a total gas flow in the process volume. If the intention is for the second gas to account for greater than 25% of a total gas flow in the process volume, the Examiner suggests that the claim be amended to recite “… first gas and the second gas accounts for greater…”
Regarding claim 20, the claim recites that the oxygen facilitates “a spontaneous combustion reaction to consume unreacted species of the plasma below the substrate support assembly”.  In the context of the art, plasma is generated from a gases in what may be considered a reaction and then becomes unclear what may be considered on unreacted species in the context of the claim.  Furthermore, it is unclear whether a first process gas or plasma with comprise unreacted species.  For the purpose of art rejections, the examiner will construe the term “unreacted species” to refer to any and all species of the plasma.

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belau et al. US 2020/0105508 A1 (hereafter “Belau”).
Regarding claim 1, 5 and 6; Belau is directed to inter alia methods for managing byproduct material accumulation during plasma-based semiconductor wafer fabrication processes such as etching (Abstract; [0002]). Belau discloses an apparatus comprising two distinct gas flow systems: a process gas supply system 104 in the top half of the process chamber and a backside cooling gas supply 129 in the bottom half of the process chamber [lower region] (Fig. 1a, 1b; [0019] – 0020], [0025]). The backside cooling gas supply provides both a backside cooling gas and a byproduct volatizing gas([0047]).  Belau discloses a method comprising: providing [introducing] from the process gas supply system one or more process gas(es) at a controlled [first] flow rate of 5 to 15 sccm ([0020], [0051]); applying radio frequency (RF) power to generate a 
Regarding claims 3 and 4, Belau discloses that the byproduct volatilizing gas may be oxygen ([0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Belau as applied to claims 1, 3, 4, 5, 6 above.
Regarding claims 2 and 8; Belau discloses that the backside cooling gas [which may also be construed as the second gas] may be e.g. helium ([0047]), which as an inert gas would inherently not react at process conditions in view of the indefiniteness of the claim. The backside cooling gas flows at the same time as the process gas during activation of the plasma (Fig. 3, [0025], [0063]).  The ratio of process gas flow rate to backside cooling gas flow rate can range between 1/3 to 1 [thus the second gas may be between 75% to 50% total gas flow, meeting claim 8], overlapping with the claimed range of first gas flow to second gas flow rate.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 9, Belau does not expressly teach that the second gas is flowed into the process volume at a flow rate between about 500 sccm and about 4000 sccm.
However, Belau does expressly teach that the backside cooling gas and the byproduct volatizing gas respective flow rates can be set as needed to both maintain 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belau by flowing either flowing either the backside cooling gas or the byproduct bypassing gas at the claimed flow rates as a matter of routine experimentation because Belau teaches that the flow rates may be set as needed to both maintained at a quick one of the wafer as well as provide adequate removal or management of the byproduct material.

Claims 10, 11, 12, 13, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Belau.
Regarding claims 10, 11, 12, 13, 15, 18; Belau discloses, mutatis mutandis, the steps and elements shared between claims 1, 3, 4 and claim 10. Furthermore, based on the disclosed example the backside cooling gas may constitute 42.8% to 60% of the total flow within Belau’s disclosed chamber, while the byproduct volatizing gas may constitute14.2% to 20% of the total flow within Belau’s disclosed chamber.
Belau does not expressly teach that the second flow rate accounts for about 40% of the total flow in the process chamber. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belau by flowing either flowing either the backside cooling gas or the byproduct bypassing gas at the claimed flow rates as a matter of routine experimentation because Belau teaches that the flow rates may be set as needed to both maintained at a quick one of the wafer as well as provide adequate removal or management of the byproduct material.
	
Claims 7, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belau as applied to claims 10, 11, 12, 13, 15, 18 above, and further in view of Akahori et al. US 6,320,154 B1 (hereafter “Akahori”) and Manna et al. US 2015/0228463 A1 (hereafter “Manna”).
Regarding claims 7, 17, 19, 20; Belau discloses that the byproduct volatizing gas is supplied to locations where problematic accumulation of byproduct materials can occur and that the oxygen within the byproduct volatizing gas dissociates to oxygen radicals in exposure to plasma to form O radicals that undergo chemical reaction 
Belau does not expressly teach that the second gas specifically consumes, as part of a combustion reaction, unreacted C3H6 below the substrate support assembly. Belau also does not expressly teach providing the second gas from a gas introduction port in a sidewall of the process chamber simultaneously with the bottom.
With regards to the use of the second gas as part of a combustion reaction and the provision of the second gas from gas introduction ports in the sidewall of the process chamber:
Akahori is directed to a plasma processing method that is capable of reducing particle contamination during plasma processing performed on a semiconductor wafer (Abstract). Akahori discloses providing plasma gas nozzles in regular intervals around the periphery of the plasma chamber [gas introduction ports in the sidewall of a chamber] (col 4 lines 34 –45; Fig. 1); and supplying through the plasma gas nozzles a source of Ar or O2 while also providing a magnetic field. Akahori also discloses that a mixture of at least O2 can be used as a cleaning gas after processing to clean the chamber (col 8 lines 42 – 57). Akahori further discloses that after processing, particles comprising carbon may be present on substrates due to chamber components that comprise carbon such as O-rings used to provide hermetic seals within a vacuum vessel (col 8 line 58 – col 9 line 12).  Akahori’s use of oxygen as part of their cleaning gas and as a particle-trapping process gas allows for reaction between the carbon and oxygen [combustion] to form carbon dioxide and monoxide that can be scattered (col 9 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belau by simultaneously supplying the byproduct volatizing gas [second gas] simultaneously from an opening in the chamber bottom and a gas introduction port in a sidewall of the process chamber because Akahori teaches that byproducts of processing can be generated from all surfaces of a process volume, and that he placement of nozzles in sidewalls of the chamber are helpful in cleaning of the chamber; in combination with Belau’s teaching that byproduct volatizing gases are provided where problematic accumulation of byproduct materials, one of ordinary skill in the art is motivated to supply byproduct volatizing gas along sidewall locations where problematic accumulation of byproduct material occurs or at sidewalls near such locations.
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized or otherwise modified the method of Belau to perform combustion reactions to remove particles containing at least carbon because Akahori teaches that particles comprising carbon may be present within the processing volume due to chamber components that comprise carbon such as O-rings used to provide hermetic seals within a vacuum vessel, and that oxygen species are useful for converting/combusting carbon byproducts to reduce particle formation.
With regards to the combustion of unreacted C3H6:
3H6] ([0050]); and providing a remote plasma to the processing chamber to react with the deposition gas to deposit the amorphous carbon ([0052] – [0054]).  Over a series of deposition, the residuals and/or buildups that remain in the processing chamber are most likely to be carbon materials, and an oxygen containing gas is utilized in order to clean up such buildups ([0057]).  Such carbon films are used as hardmasks to facilitate pattern transfer for producing semiconductor products ([0006] – [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belau by adapting the method of Belau for the deposition of e.g. amorphous carbon and subsequently have the combustion reaction between oxygen radicals and carbon molecules remove unreacted propene used for the deposition of amorphous carbon because Belau discloses that their apparatus and particle reduction process are applicable across any semiconductor fabrication process, Manna discloses that the deposition of amorphous carbon is useful in semiconductor fabrication processes at the very least for depositing hardmasks for pattern transfer, and because Manna discloses that buildups of carbon may be eliminated by the use of oxygen species, which Belau uses for the same purpose as Manna.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belau as applied to claims 10, 11, 12, 13, 15, 18 above, and further in view of Akahori and Balasubramanyam et al. US 2013/0153807 A1 (hereafter “Balasubramanyam”).
Regarding claim 14, Belau does not expressly teach that the second gas is introduced into the process volume from a slit valve opening in the process chamber.
	The facts of Akahori discussed above are applicable to the rejection of claim 14 mutatis mutandis.
Balasubramanyam is directed to methods and apparatus for increasing flow uniformity. Balasubramanyam discloses the provision of a slit valve that is configured in part to allow a substrate to pass through the slit valve as part of transferring the substrate between process chambers and transfer chambers ([0003], [0007]). Balasubramanyam discloses that the slit valve may be coupled to a gas source for providing one or more gases for treating the substrate as it passes through the slit valve opening during operation and that the gases may be suitable gas for treating the substrate as desired in a particular application ([0021]). The slit valve is operatively connected to a process chamber for performing a given treatment or cleaning (Fig. 1; [0017]). The design of the slit valve, including the flowing of gases during operation aid in providing uniform treatment of the substrate ([0003] – [0005], [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belau by introducing the second gas from a slit valve opening in the process chamber because Akahori teaches that particles from processing may be present within the entire processing volume and Balasubramanyam teaches that the presence of a slit valve .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belau as applied to claims 10, 11, 12, 13, 15, 18 above, and further in view of Akahori and Li US 2007/0209590 A1 (hereafter “Li”).
Regarding claim 16, Belau does not expressly teach that the second gas is introduced into the process volume from a space between the substrate support assembly and a radiation shield.
	The facts of Akahori discussed above are applicable to the rejection of claim 14 mutatis mutandis.
Li is directed to a method and system for treating substrates in a process space that is vacuum isolated from transfer spaces (Abstract). Li discloses that the system may comprise an extension 304 that contains residues of the processing space away from transfer spaces as well as act as a radiation shield to thermally separate the processing space from a surrounding transfer space ([0042] – [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belau by including a radiation shield because Li teaches that such radiation shields aids in thermally isolating the processing chamber from external spaces such as transfer spaces. Furthermore, it would have been obvious to one of ordinary skill in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717